AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                     F~LED
                                                                                                                         DEC 11 2018
                                        UNITED STATES DISTRICT Co JRT
                                                                                                                               AC1COl.JR1
                                                                                                                                  1
                                             SOUTHERN DISTRICT OF CALIFORNIA                                    CLEAK us IJ~'l~-r aF_S"ufORNIA
                                                                                                             SOUTHERN 01;;r.     I • .. --~u1;_,,
               UNITED STATES OF AMERICA                                       JUDGMENT IN A 4 J,ll.MlNA&er\:"-"l /I ;-
                                   v.                                         (For Offenses Committed On or After Novembe , 987)
             LEONARDO MERLAN-CORTEZ (I)
                                                                                 Case Number:          l 8CR3596-W

                                                                              Rebecca Fish, Federal Defenders Inc.
                                                                              Defendant's Attorney
REGISTRATION NO.                   71514298

D -
TIIE DEFENDANT:
[:gj pleaded guilty to count(s)          One of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
Title & Section                       Natnre of Offense                                                                        Number(s)
8 USC 1326                            REMOVED ALIEN FOUND IN THE UNITED STA TES                                                   I




     The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                                                     dismissed on the motion of the United States.

[:g]   Assessment: $100.00-Waived


       JVTA Assessment*: $
D
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
[:gjNo fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              December 10 2018
                                                                              Date of Imposition o Sentence



                                                                              HON. THO   J. WHELAN
                                                                              UNITED STATES DISTRICT JUDGE




                                                                                                                                18CR3596-W
,,

     AO 245B (CASO Rev, 02118) Judgment in a Criminal Case

     DEFENDANT:                LEONARDO MERLAN-CORTEZ(!)                                                Judgment - Page 2 of 2
     CASE NUMBER:              18CR3596-W

                                                      IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      SIX MONTHS




      D     Sentence imposed pursuant to Title 8 USC Section 1326(b),
      D     The court makes the following recommendations to the Bureau of Prisons:




      D     The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:
            D    at _ _ _ _ _ _ _ _ A.M.                           on
            D    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
            D    on or before
            D    as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office.

                                                            RETURN

     I have executed this judgment as follows:

           Defendant delivered on

     at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                     UNITED STA TES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL



                                                                                                              18CR3596-W
